DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 15-20, drawn to a head support device, classified in A47G 9/1081.
II. Claims 13-14, drawn to a method of supporting a person’s head, classified in A61F 5/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, such as a neck brace or a neck pillow not requiring the specific frame structure as set forth in claims 1 and 15.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Mr. Gary Topolosky on 3/12/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-12 and 15-20 have been examined.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 23: “left” should be changed to --right--.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17, 18, and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
These claims positively include “a person’s head”, “the person”, “the person’s chin”, and “the person’s mouth”. 
Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US Patent 4,643,174).

As to Claim 1, Horiuchi discloses a head support device for allowing a user to sleep or comfortably rest while seated, the device comprising:
(a) a left side support frame (see Examiner’s Figure below) that is continuous, said left side support frame including:
(i) an upper support arm adapted for positioning along a jawline area of the user, 
(ii) a lower support arm adapted for positioning crosswise on a shoulder area of the user, 

(iv) a front portion having a rounded support leg adapted for resting on an upper chest area of the user (Fig 6);
(b) a right side support frame  (see Examiner’s Figure below) that is continuous, said right side support frame including:
(i) an upper support arm adapted for positioning along the jawline area of the user, 
(ii) a lower support arm adapted for positioning crosswise on the shoulder area of the user, 
(iii) a rear portion having a curved region adapted for resting on the back neck portion of the user, and 
(iv) a front portion having a rounded support leg adapted for resting on the upper chest area of the user (Fig 6);
(c) a strap (8) adapted for connecting the left side support frame to the right side support frame at a rear portion of the left side support frame and a rear portion of the right side support frame prior to use (Fig 2).
	However, Horiuchi does not disclose wherein said left and right side front portions extend upward to form part of a chin rest support when in use.  
	Blair, Jr. teaches a similar neck support device having left and right sides which are connected such that wach side has a front portion (20) for resting on a chest area of a user and an upward extension (30) to form part of a chin support portion (36) to limit the movement and provide a greater amount of support for the chin portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the neck support of Horiuchi to have the left and right side front portions as taught by Blair to increase the amount of chin support.
Examiner’s Figure
[AltContent: textbox (Front Portion)][AltContent: textbox (Rear Portion)][AltContent: textbox (Lower arm)][AltContent: textbox (Upper arm)]
    PNG
    media_image1.png
    272
    347
    media_image1.png
    Greyscale



As to Claim 2, Horiuchi discloses the head support device of claim 1 wherein said strap is a band for wrapping about the left side support frame and the right side support frame and connecting back to itself (Fig 4).

As to Claim 3, Horiuchi discloses the head support device of claim 1 wherein the left side support frame and the right side support frame are both formed of a suitable rigid material capable of providing support for a user's head weight, said rigid material selected from the group consisting of metal wire, plastic, composite and combinations thereof (Fig 6).

As to Claim 4, Horiuchi discloses the head support device of claim 1, which further includes a plurality of cushions (C) for one or more of:
the left side upper support arm, the right side upper support arm, the left side lower support arm, the right side lower support arm, the rounded support leg of the left side front portion, the 

As to Claim 9, Horiuchi discloses the head support device of claim 2 wherein said strap includes matching sections of hook and loop fastener tape at opposed ends (Fig 4).

As to Claim 10, Horiuchi discloses the head support device of claim 1 wherein said left side support frame and said right side support frame are relatively sized so as to allow one of the support frames to be inverted and seat within the other support frame for storage when not in use (Fig 3).

As to Claim 11, Horiuchi discloses the head support device of claim 10 wherein said left side support frame and said right side support frame when joined together or un-joined are adapted for carrying in a transport case (Examiner considers the frame as shown to be capable of being carried in a case).

As to Claim 12, Horiuchi discloses the head support device of claim 1, which further includes a cover (C) for fitting over said left side support frame and said right side support frame after assembly and prior to use (Figs 8-9).

As to Claim 15, Horiuchi discloses a head support system for allowing a person to comfortably rest or sleep while in an upright position when the support system is installed about the person's neck and beneath the person's chin, said system comprising:
(a) a left side support frame with an upper support arm, a lower support arm, a rear portion, and a forward portion having a support leg and a chin support component (See Examiner's Figure);

(c) an adjustable strap for connecting the left side support frame to the right side support frame (8);
(d) a plurality of cushions (C) for covering all potential contact points of the left side support frame and the right side support frame with the person's body;
	However, Horiuchi does not disclose a fastener for connecting the left side chin support component to the right side chin support component.
	Blair, Jr. teaches a similar neck support device having a fastener (36) for connecting the left side chin support component to the right side chin support component to directly support the chin of the user (Fig 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Horiuchi to have the fastener (36) as taught by Blair, Jr. to directly support the chin of the user to increase the amount of support provided by the device.

As to Claim 16, Horiuchi discloses the head support system of claim 15 wherein the plurality of cushions cover one or more of. the upper support arm, the lower support arm, the support leg, and the chin support component of the left side support frame, and the upper support arm, the lower support arm, the support leg, and the chin support component of the right side support frame (Figs 8-9).

As to Claim 17, Horiuchi discloses the head support system of claim 15, which prevents the person's head from falling laterally to either side or falling forward, said head support system;
(a) allowing for the person's head to make contact with a seat headrest from behind (Fig 6);
(b) allowing the person to use head phones while wearing the head support system (Fig 6).



As to Claim 19, Horiuchi discloses the head support system of claim 15, which has an open frame design allows for increased airflow and which decreases body heat when worn (Fig 6).

As to Claim 20, Horiuchi discloses the head support system of claim 15 wherein the chin support components prevent the person's mouth from hanging open while not touching or constricting the person's throat area (Fig 6).


laims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Blair, Jr. as applied to Claims 1-4, 6, 7, 9-11, and 15-20 above, and further in view of Ugran (US Patent 10,259,369).
Horiuchi and Blair, Jr. disclose the head support device significantly as claimed, but does not disclose wherein said plurality of cushions are removable, exchangeable, and explicitly formed from a closed cell foam material.
Ugran teaches a similar head support device having a wire frame covered by a plurality of removable foam cushions to increase comfortability of the device while allowing the padding to be removable for cleaning or to be replaced with differently sized padding (Col 6, Line 63-Col 7, Line 11). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Horiuchi and Blair, Jr. to have the removable foam padding as taught by Ugran to maximize comfort while allowing for cleaning and/or repair and/or replacement of the padding with any other sized cushion.
Conclusion
The prior art made of record, such as US Patents 5624387, 3283755, and 5289829 which disclose similar neck/head supports, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/12/2021